Case 2:21-cv-12770-CCC-JSA Document 16-18 Filed 06/21/21 Page 1 of 2 PageID: 378




                     EXHIBIT A
Please arrange to pick up the Epsteins                                                      Please arrange to pick up the Epsteins
from apartment 16F                                                                          from apartment 16F

Day(s):                                                                                     Day(s):                             Saturday
Date(s):                         Dec 20, 2014                                               Date(s):                  Dec 27, 2014
Time                        Person                                                          Time                 Person
8:10am                        Mr. Epstein                                                   8:10am                  Mr. Epstein

                                                                                            10:00 am                   Mrs. Epstein




Thank you                                                                                   Thank you
                                                                                                                                                                                            Case 2:21-cv-12770-CCC-JSA Document 16-18 Filed 06/21/21 Page 2 of 2 PageID: 379




C:\Documents and Settings\Martin J Epstein\Desktop\Marty\Sabbos elevator arrangements.doc       C:\Documents and Settings\Martin J Epstein\Desktop\Marty\Sabbos elevator arrangements.doc
